82 F.3d 409
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Edward FRANCIS, Sr., Plaintiff-Appellant,v.David N. COOK, Defendant-Appellee.
No. 95-2962.
United States Court of Appeals, Fourth Circuit.
Submitted March 29, 1996.Decided April 16, 1996.

D.S.C.
AFFIRMED.
Appeal from the United States District Court for the District of South Carolina, at Columbia.   Joseph F. Anderson, Jr., District Judge.  (CA-94-2490-3-17BD)
Edward Francis, Sr., Appellant Pro Se.  John Robert Murphy, SWEENY, WINGATE, MURPHY & BARROW, Columbia, South Carolina, for Appellee.
Before MURNAGHAN and ERVIN, Circuit Judges, and BUTZNER, Senior Circuit Judge.
PER CURIAM:


1
Edward Francis, Sr., appeals from a jury verdict in his favor, seeking a new trial in the hopes of winning increased damages.   In support of his appeal, he presents thirteen allegations of error committed by the district court.   These errors involve evidentiary rulings and denials of continuances.   Our review of the record reveals that Appellant has failed to establish that the district court abused its discretion regarding any of these rulings or made any other error entitling him to relief.  See Superior Form Builders, Inc. v. Dan Chase Taxidermy Supply Co., 74 F.3d 488, 495 (4th Cir.1996);  United States v. Bakker, 925 F.2d 728, 735 (4th Cir.1991) (providing standards).   Accordingly, we affirm the district court's judgment.   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED